Citation Nr: 0411600	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  02-14 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from July 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran provided testimony at a video-conference hearing 
before the undersigned Veterans Law Judge in October 2003.  A 
transcript of the hearing is of record.

FINDING OF FACT

The preponderance of the competent evidence of record 
establishes that there is no relationship between the 
veteran's hepatitis C and active service or any incident 
thereof.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hepatitis C have not been met. 38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decision in May 2002, a statement of the case (SOC) 
dated in August 2002, and a letter regarding the VCAA in 
September 2001, the veteran was provided with the applicable 
law and regulations and given adequate notice as to the 
evidence needed to substantiate his claim and the evidence 
not of record that is necessary.  The September 2001 letter 
advised the veteran that VA would attempt to obtain records 
of private medical treatment if the veteran identified the 
treatment and provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has 
taken all appropriate action to develop the veteran's claim, 
including obtaining VA treatment records and obtaining VA 
examinations.  The Board also notes that in this case the 
veteran was provided notice of the VCAA prior to the initial 
unfavorable RO decision.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should provide or identify 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  



Factual Background

The veteran contends that he currently suffers from hepatitis 
as a result of an injury to his finger while serving in 
Vietnam.  Specifically, the veteran states that he grabbed a 
bamboo stick to steady himself while crossing a stream one 
day.  The bamboo had a sharp point and he cut his finger to 
the bone.  He thinks that the bamboo stick had human 
excrement on it.  As a result of the injury to his finger, he 
ran a low-grade fever, had headaches, earaches and 
infections.  

The veteran's service medical records are negative for any 
findings, diagnoses, or treatment for hepatitis.  In a June 
1969 treatment record, it was noted that the veteran had cut 
his second finger from the index on a bamboo while on patrol.   
The cut was about one inch with no internal damage or 
excessive venous or capillary bleeding.  The cut was cleaned 
and the veteran received stitches.

The veteran underwent a VA examination in January 2000.  The 
veteran provided a history of injury to his right middle 
finger while in service, and the first symptoms of hepatitis 
which began two weeks later.  The examiner noted that the 
veteran's medical records dated from 1996 to February 1999 
were reviewed and that a review of the claims folder was not 
necessary since the medical records contained sufficient 
information to render an opinion.  It was noted that a 
hepatitis test was positive was hepatitis B surface AB, and 
hepatitis B core AB in June 1997.  In January 1998, the 
diagnosis included a diagnosis of blister, porphyria cutanea 
tarda (PTC), secondary to hepatitis B or C.  

Examination of the veteran revealed that he was well 
nourished with no anemia or jaundice.  Examination of the 
right hand was negative.  There were no peripheral signs or 
advanced liver disease.  There was no hepatosplenomegaly (the 
liver edge could not be located due to abdominal guarding, 
however there was moderate tenderness on palpation below the 
right costal margin).  Laboratory exams requested included 
basic screen, liver function profile, hepatitis screen and a 
liver isoenzyme.  The diagnosis was hepatitis, probably B and 
or C type.  The examiner concluded that it was very difficult 
to substantiate the veteran's claim that the hepatitis was 
acquired directly from a finger cut by a sharp edge of a 
bamboo plant or sharp edge of a bamboo stick.  

A January 2000 letter was received from E. V. Schulz, M.D.  
Dr. Schulz stated that the veteran's hepatitis B and C were 
chronic problems with blood work monitoring the liver 
function.  It was stated that a VA gastroenterologist asked 
the veteran to consider liver biopsy which he has declined to 
do so far. 

In a September 2001 VCAA notification letter, the veteran was 
informed of the risk factors recognized by the medical 
community for hepatitis C infections. These risk factors 
include the following:  organ transplant before 1992; 
transfusion of blood or blood products before 1992; 
hemodialysis; accidental exposure to blood by health care 
workers (to include combat medic or corpsman); intravenous 
drug use or intranasal cocaine use; high risk sexual 
activity; or other percutaneous (through the skin) exposure 
to blood such as by tattooing, body piercing, acupuncture 
with non-sterile needles, and shared toothbrushes or shaving 
razors.  The veteran was requested to provide any 
information, statements or evidence which he may have about 
risk factors.
   
VA outpatient treatment records dated from June 1999 to May 
2002 show that the veteran was treated for hepatitis B and C.  
In an October 2001 VA treatment record, it was noted that the 
veteran wanted a letter stating that he contracted hepatitis 
C from a cut he received on a piece of bamboo while he was in 
the service.  The examiner explained to the veteran that this 
was not really the way that this problem was transmitted.  
The examiner did not know how the veteran got hepatitis C, 
but he really doubted that he got it in this manner.    

A November 2001 letter was received from M.K. McTigue, M.D.  
Dr. McTigue stated that that she first saw the veteran for 
hepatitis C and secondary porphyria cutanea tarda.  It was 
noted that the veteran was injured in June 1969 and was in 
the hospital with a small laceration.  Dr. McTigue stated 
that it was believed that the veteran may have contacted 
hepatitis C during this event.    

The veteran testified at an October 2003 video-conference 
hearing that he felt that the bamboo that cut his finger was 
designed to injure someone and that it had contaminants.    
He stated that he has not been exposed to intravenous drug 
use or any other risk factors that he may be aware of.  He 
reported that he has smoked some marijuana in the past.  The 
veteran submitted evidence at the hearing with a waiver of 
initial RO review of the evidence.  The evidence consisted of 
statements by the veteran and two private physician 
statements.

In an October 2003 statement, the veteran reported that the 
injury to his finger made him very sick for about 45 days.  
He stated that his skin and eyes turned yellow and that he 
took antibiotics for approximately six weeks.  

An October 2003 letter was received from J. J. Yoon, M.D.  
Dr. Yoon stated that he provided medical care for the veteran 
from June 2001 to October 2003, two or three times a year for 
various medical problems.  The veteran had been diagnosed 
with chronic hepatitis B and C, as well as porphyria cutanea 
tarda.  It was reported that the veteran was injured on a 
contaminated bamboo stake while serving in the Republic of 
Vietnam in June of 1969.  Dr. Yoon felt that it was likely as 
not that this injury caused these disorders.

An August 2003 medical report was received from R. B. Kalari, 
MD.  Dr. Kalari noted that the veteran had hepatitis C for 
quite a while and that he saw him in 1999 and was found to 
have abnormal liver function tests.  The veteran believed 
that he contacted hepatitis C in Vietnam when he had the 
injury to his finger and Dr. Kalari stated it was possible 
that he might have contacted it there provided that area was 
infected with hepatitis C before his injury.   
  
Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease. 38 U.S.C.A. § 1110 (West 
2002).  Service connection may also be granted where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has the condition. 38 
C.F.R. § 3.303(b).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).

The evidence shows that the veteran does have a current 
diagnosis of hepatitis C, however, the question of whether 
the veteran's hepatitis C is of inservice origin is disputed 
by the evidence of record.  The evidence in this case shows a 
notation in service that the veteran cut his finger on a 
bamboo stick while on patrol in Vietnam.  The veteran's 
private physician in October 2003 stated that it was likely 
as not that the injury to the veteran's finger led to his 
contracting hepatitis.  Furthermore, in an August 2003 
medical report, another private physician stated that it was 
possible that the veteran might have contracted hepatitis in 
Vietnam provided that the area was infected with hepatitis C 
before his injury.

In contrast, a VA examiner in January 2000 concluded that it 
was very difficult to substantiate the veteran's claim that 
his hepatitis was acquired directly from a finger cut by a 
sharp edge of bamboo stick.  In an October 2001 VA outpatient 
treatment record, an examiner indicated that it was explained 
to the veteran that hepatitis was not generally contracted by 
a cut on a bamboo stick.   

After carefully reviewing all of the evidence of record, the 
Board accords greater weight to the VA examiners' opinions, 
indicating that the veteran's hepatitis C is not of inservice 
origin.  In this regard, the Board observes that the January 
2000 VA examiner provided a through examination of the 
veteran, which included a review of pertinent medical 
records.  Both VA examiners opinions were in accordance with 
the risk factors that the medical community recognizes for 
hepatitis C infections (as provided to the veteran by the 
RO).  There is no evidence (aside from the veteran's own 
statements that he felt that the bamboo stick was 
contaminated) that the veteran was subjected to any of the 
accepted risk factors for contracting hepatitis C.  
Accordingly, the Board finds the VA examiners opinions to be 
of preeminent probative value.  Service connection for 
hepatitis C is denied.
  
Although the veteran believes that his hepatitis C is related 
to the injury to his finger in service, he has not shown that 
he possess the credentials or training needed to render a 
diagnosis or a competent opinion as to medical etiology. See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As such, his 
opinion, even if provided as sworn testimony, does not 
constitute competent medical evidence and lacks probative 
value.
 
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hepatitis C.   See 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990)


ORDER

Service connection is denied for hepatitis C.


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



